UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4940


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JUAN CARLOS MARTINEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   David A. Faber,
Senior District Judge. (7:12-cr-00037-FA-8)


Submitted:   August 18, 2015                 Decided:   August 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


W.H. Paramore, III, W.H. PARAMORE, III, P.C., Jacksonville,
North Carolina, for Appellant.       Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Juan    Carlos        Martinez      pled     guilty      in    accordance         with   a

written      plea     agreement      to    conspiracy          to    commit        Hobbs    Act

robbery,      18    U.S.C.     § 1951      (2012),       and        using    and     carrying

firearms     during     and    in    relation       to   a     crime    of   violence,         18

U.S.C. § 924(c)(1)(B)(i) (2012).                   He was sentenced to 24 months

for the conspiracy and 120 months, consecutive, for the firearm

offense.      Martinez now appeals.               His attorney has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

raising    one      issue    but    stating       that   there      are     no    meritorious

grounds for appeal.           Martinez was advised of his right to file a

pro   se   supplemental        brief      but     has    not    filed       such    a   brief.

Finding no error, we affirm.

      Our review of the transcript of Martinez’s Fed. R. Crim. P.

11 hearing discloses that the district court fully complied with

the Rule, the guilty plea was knowingly and voluntarily entered,

and there was a factual basis for the plea.                                 We accordingly

affirm Martinez’s convictions.

      We     review     a     sentence     for      reasonableness,              applying      an

abuse-of-discretion standard.                 Gall v. United States, 552 U.S.
38, 46, 51 (2007).             This review requires consideration of both

the procedural and substantive reasonableness of the sentence.

Id. at 51.         We first assess whether the district court properly

calculated the advisory Guidelines range, considered the factors

                                              2
set forth at 18 U.S.C. § 3553(a) (2006), analyzed any arguments

presented     by    the     parties,     and    sufficiently          explained     the

selected sentence.          Id. at 49-51; see United States v. Lynn, 592
F.3d 572, 575-76 (4th Cir. 2010).                    If there is no procedural

error, we review the substantive reasonableness of the sentence,

“examin[ing] the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that

the   sentence     .   .    .   satisfied      the    standards       set   forth    in

§ 3553(a).”      United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

      After thorough consideration of the record, including the

presentence investigation report and the sentencing transcript,

we    conclude     that     Martinez’s       sentence        is    procedurally     and

substantively reasonable.            With respect to the explanation of

the   sentence,     the     court   stated     that     it    denied    a   requested

variance because it had granted the Government’s motion for a

departure   based      on   U.S.    Sentencing       Guidelines      Manual    § 5K1.1

(2014), and did not believe that the circumstances warranted a

lower sentence.

      In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                           We

therefore   affirm        Martinez’s   convictions           and   sentence.        This

court requires counsel, in writing, to inform Martinez of the

right to petition the Supreme Court of the United States for

                                         3
further review.    If Martinez requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then   counsel    may   move   in   this    court   to   withdraw   from

representation.    Counsel’s motion must state that a copy of the

motion was served on Martinez.          We dispense with oral argument

because the facts and legal arguments are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                    4